DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-13 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1 recites “Process for producing” in the preamble. It is respectfully suggested to amend the claim limitations to “A process for producing”. 
In claims 2-13, the term “claim” is not to be treated as a proper noun, i.e., do not capitalize occurrences of the term “claim” where it appears within a sentence or claim recitation. Appropriate correction is required.
Claims 2-13 recite “Process according to” in the preamble. It is respectfully suggested to amend the claim limitations to “The process according to”. 
Claim 2 recites “in variant 2 in step b)” in line 1 which appears to be a misspelling of “in variant 2 in step f)” since the variant 2 is recited in step f), not step b).
Claim 3 recites “in variant 2 in step b)” in line 1 which appears to be a misspelling of “in variant 2 in step f)” since the variant 2 is recited in step f), not step b).

Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ebeling (US 5,453,114), in view of Seibert (US 2008/0041228 A1).
In regard to claim 1, Ebeling discloses a method of dehydrating natural gas and for reducing emissions of hydrocarbon aromatics (Abstract), wherein method comprises (Fig. 1; please refer to the description of the process in col. 3, line 24 thru col. 5, line 53):
Florida Power and Light Company (Natural Gas Specs Sheet, see page 5).
(ii) A three-phase separation is performed on said crude hydrocarbon-based gas, to obtain a wet hydrocarbon-based gas (20, 24, Fig. 1), hydrocarbon-based liquid condensates and an aqueous liquid effluent (14, Fig. 1). 
(iii) The wet hydrocarbon-based gas (24, Fig. 1) is placed in contact with a regenerated desiccant liquid (26, Fig. 1) of glycol obtained in step (v) and recycled to the glycol absorber (22, Fig. 1) to obtain a dehydrated gas (30, 32, Fig. 1) and a desiccant liquid charged with water (28, Fig. 1).
(iv) Separating the dehydrated gas into a gas for sale (30, Fig. 1) and a fraction of dry natural gas (32, Fig. 1).
(v) The desiccant charged with water obtained in step (iii) (28, Fig. 1) is regenerated by performing at least one step of stripping the desiccant charged with water by placing in contact with the fraction of dry natural gas (32, Fig. 1) obtained in step (iv) to obtain the regenerated desiccant liquid (54, Fig. 1) and a gas fraction including water (80, Fig. 1).
(vi) The gas fraction including water (80, Fig. 1) is obtained and used as a fuel gas in a burner (46, Fig. 1).
Ebeling does not explicitly discloses the step of separation of a fraction rich in C4 to C10 hydrocarbon compounds contained in the dehydrated gas in step (iv) to obtain a residual gas depleted in C4+ hydrocarbons and a vapour stream rich in C4 to C10 hydrocarbons.
Seibert discloses a method of drying natural or other gases to extremely low water dewpoints via countercurrent contact with very pure hygroscopic liquid desiccant which is regenerated by heating and reboiling in a distillation stripping column (Abstract). Seibert discloses a method of dehydration of gases with liquid desiccant comprising the steps of: (i) contacting wet gas with a very pure hygroscopic liquid desiccant in order to dry the gas and recirculating the wet liquid desiccant for regeneration and reuse; (ii) introducing the wet liquid desiccant to a regeneration system distillation column for primary regeneration to produce lean liquid desiccant; (iii) reboiling the lean liquid desiccant to maintain regeneration temperatures; (iv) introducing the lean liquid desiccant to a regeneration system stripping column and contacting it with a stripping medium to remove further moisture from the lean liquid desiccant; and (v) separating the stripping medium for reuse, condensed steam in the form of water for disposal, and the very lean liquid desiccant for recirculation and reuse (pages 3-4, claim 1).  Seibert discloses the hygroscopic liquid desiccant comprises mono-, di- and tri-ethylene glycols (paragraph [0002]). Seibert discloses condensable hygroscopic stripping medium being selected from octane, iso-octane, alkanes, aliphatic hydrocarbons, aromatic hydrocarbons, natural gasoline, refined gasoline or naptha (page 4, Fig. 6). The condensable hygroscopic stripping medium taught by Seibert renders the recited C4 to C10 hydrocarbons used in regeneration of desiccant obvious.
It is noted that both the Ebeling and Seibert references direct method of drying natural gas using liquid desiccant of glycols and subsequent step of regeneration of the spent liquid desiccant using a hydrocarbon gas.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Ebeling, in Seibert, to provide the step of separation of a fraction rich in C4 to C10 hydrocarbon compounds contained in the dehydrated gas to obtain a residual gas depleted in C4+ hydrocarbons and a vapour stream rich in C4 to C10 hydrocarbons, because (1) Ebeling discloses the step of the desiccant charged with water obtained in the process is regenerated by performing at least one step of stripping the desiccant charged with water by placing in contact with the fraction of dry natural gas comprising wide range of hydrocarbons (32, Fig. 1) (Ebeling, col. 4, line 11 thru col. 5, line 7); and (2) Seibert discloses condensable hygroscopic stripping medium being selected from octane, iso-octane, alkanes, aliphatic hydrocarbons, aromatic hydrocarbons, natural gasoline, refined gasoline or naptha (Seibert, page 4, Fig. 6) which encompasses the C4 to C10 hydrocarbons.  

In regard to claims 4-8, as set forth above, Ebeling, in view of Seibert, suggest the step of separation of a fraction rich in C4 to C10 hydrocarbon compounds contained in the dehydrated natural gas to obtain a residual gas depleted in C4+ hydrocarbons and a vapour stream rich in C4 to C10 hydrocarbons, thereafter using the vapour stream rich in C4 to C10 hydrocarbons in the desiccant regeneration step.
Ebeling discloses that the gas flow from the stripper vessel (i.e., a desiccant regenerator) (50, Fig. 1) is transported upwardly from inlet 78 through the gas outlet 80 in the top of stripper vessel 50. The gas flows through a control valve 82 in conduit 84 to burner 46. A temperature control 86 regulates valve 82 to deliver the required quantity of gas to burner 46 to maintain the temperature of the glycol within reboiler 44 at the glycol regeneration temperature (col. 5, lines 19-26; all numerical references from Fig. 1). 
Ebeling comprises a heat transfer process to vaporize or overheat the hydrocarbon gas resulted from the desiccant regeneration step.
Although Ebeling, in view of Seibert, does not explicitly discloses the detailed process of vaporizing and/or overheating the C4 to C10 hydrocarbons stream resulted from a desiccant regeneration step as recited in claims 4-8, the claimed methods recited in claims 4-8 would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize desiccant regeneration activity and utility taking into consideration the operational parameters of the desiccant regeneration operation (time, temperature, pressure, throughput), the physical and chemical make-up of the hydrocarbon gas used in the desiccant regeneration operation. A prima facie case of obviousness may be rebutted, however, where the results of the claimed methods are unexpectedly good or criticality of using the claimed methods can be shown.

In regard to claim 9, Ebeling discloses the system employs the usual reboiler (44, Fig. 1) that is supplied by heat from burner (46, Fig. 1) so that spent glycol within the reboiler is subjected to heat sufficient to vaporize water entrained in the glycol (col. 4, lines 32-36) which renders the recited claim prima facie obvious. 

In regard to claim 10, Ebeling discloses the desiccant charged with water obtained in step (iii) (28, Fig. 1) is regenerated by performing at least one step of stripping the desiccant charged   Ebeling discloses that the gas flow from the stripper vessel (i.e., a desiccant regenerator) (50, Fig. 1) is transported upwardly from inlet 78 through the gas outlet 80 in the top of stripper vessel 50. The gas flows through a control valve 82 in conduit 84 to burner 46. A temperature control 86 regulates valve 82 to deliver the required quantity of gas to burner 46 to maintain the temperature of the glycol within reboiler 44 at the glycol regeneration temperature (col. 5, lines 19-26; all numerical references from Fig. 1).  Although Ebeling does not explicitly disclose the step of partially condense the gas from the stripper vessel (i.e., a desiccant regenerator) (50, Fig. 1), the claimed method of partially condensing the gas from the stripper vessel would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the operational parameters of the stripper vessel (i.e., a desiccant regenerator) (50, Fig. 1) (time, temperature, pressure, throughput) and the need to maintain the temperature of the glycol within reboiler 44 at the glycol regeneration temperature as suggested by Ebeling (col. 5, lines 19-26).

In regard to claim 11, Ebeling discloses natural gas is obtained from wells contain water vapor along with entrained liquids, such as water droplets and oil droplets (i.e., at least saturated with water) (col. 1, lines 17-19). 

In regard to claim 12, Ebeling discloses the glycols as a desiccant liquid (col. 2, lines 37-40). 

Ebeling discloses the natural gas comprises benzene, toluene, ethylene and xylene (col. 2, lines 6-10).  Therefore, it is reasonably expected that vapour stream rich in C4 to C10 hydrocarbons suggested by Ebeling, in view of Seibert, comprises BTX.

Claim Objections
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claims 2 and/or 3 into an independent claim 1 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 2 and 3.  The concept of a process for dehydrating a wet hydrocarbon-based gas, in which the following steps are performed:
a)    a crude hydrocarbon-based gas including methane, at least C4+ hydrocarbons and water is supplied, and
b)    a three-phase separation is performed on said crude hydrocarbon-based gas, to obtain a wet hydrocarbon-based gas, hydrocarbon-based liquid condensates and an aqueous liquid effluent, and said wet hydrocarbon-based gas is sent to step c),
c)    said wet hydrocarbon-based gas is placed in contact with a regenerated desiccant liquid obtained in step e) to obtain a dehydrated gas and a desiccant liquid charged with water,

e)    the desiccant charged with water obtained in step c) is regenerated by performing at least one step of stripping the desiccant charged with water by placing in contact with the vapour stream rich in C4 to C10 hydrocarbons obtained in step d) to obtain the regenerated desiccant liquid and a fraction rich in C4 to CIO hydrocarbons and including water,
step f) is then performed according to 

variant 2: said fraction rich in C4 to CIO hydrocarbons and including water is sent into step b) in which a three-phase separation is performed of said crude hydrocarbon-based gas and also the fraction rich in C4 to CIO hydrocarbons and including water obtained from step e),
wherein, in variant 2 in step f), the crude hydrocarbon-based gas is mixed with the fraction rich in C4 to C10 hydrocarbons and including water before performing the three-phase separation, or, 
wherein in variant 2 in step f), the three-phase separation is performed in at least one separating vessel and in which the crude hydrocarbon-based gas and the fraction rich in C4 to C10 hydrocarbons and including water are separately introduced into at least one separating vessel, is considered novel. 
The closest prior arts cited in the instant office action Ebeling (US 5,453,114) and Seibert (US 2008/0041228 A1) does not provide any guidance which would lead one to conduct the method of: (i) in variant 2 in step f), the crude hydrocarbon-based gas is mixed with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772